DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-34, drawn to a hand tool with quick release interchangeable work heads, classified in B25G 3/24.
Group II. Claims 35-38, drawn to a method for providing a hand tool with interchangeable work heads, classified in A46B 5/0095.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another materially different process such as rotationally inserting the shaft of the selected work head into the socket by screwing or a snap-mechanism.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together). The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Furthermore, the two groups have diverging subject matter requiring different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an
election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143)
and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and specifically point
out supposed errors in the restriction requirement, the election shall be treated as an election without
traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to
timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims
are added after the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing the inventions to be
obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner
finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a
rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In addition to the above “process and apparatus for its practice” restriction, a species restriction is also included below.
This application contains claims directed to the following patentably distinct species:
Species A of Figure 1-5A: Handle with a quick release and a work head tool. Handle has a spline cross-section socket and shaft of work head tool has a spline cross-section. Handle is a straight handle appropriate for digging hand tool.
Species B of Figure 5D: Handle with a quick release and a work head tool. Handle has a regular polygonal cross-section socket and shaft of work head tool has a regular polygonal cross-section. Handle is a straight handle appropriate for digging hand tool.
Species C of Figure 6: Handle with a quick release, a work head tool and an extension handle. Handle has a spline cross-section socket and shaft of work head tool has a spline cross-section. Handle is a straight handle appropriate for digging hand tool. An additional extension handle is included having two sockets at each end, one end to receive the work head tool and the other end to receive another shaft.
Species D of Figure 7: Handle with a quick release and a work head tool. Handle has a spline cross-section socket and shaft of work head tool has a spline cross-section. Handle is a swing handle appropriate for chopping hand tool.
Species E of Figure 9: Work head receiver with a quick release, a work head tool and a handle. Work head receiver has a spline cross-section socket and shaft of work head tool has a spline cross-section. Handle is a straight handle appropriate for digging hand tool. Work head receiver can be removable attached to the handle by bolts.
Species F [Claim 18]: Work head receiver with quick release attached to a handle and a work head tool. Work head receiver is welded to the handle.
Species G [Claim 19]: Work head receiver with quick release attached to a handle and a work head tool. Work head receiver is attached to the handle by at least one transverse attacher.

Applicant is required to pick a species from the mentioned above. In addition, the applicant is required to identify the claims that encompass each of the elected species. This is in addition to the restriction of groups I and II set forth above.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth
above because at least the following reason(s) apply:
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together). The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Furthermore, the species have diverging structure requiring different search queries as stated above.
Applicant is advised that the reply to this requirement to be complete must include (i) an
election of a species to be examined even though the requirement may be traversed (37 CFR 1.143)
and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or
that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election
must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in
the election of species requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely
traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are
added after the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct
species from which election is required, are not patentably distinct, applicant should submit evidence or
identify such evidence now of record showing them to be obvious variants or clearly admit on the
record that this is the case. In either instance, if the examiner finds one of the species unpatentable over
the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to
additional species which depend from or otherwise require all the limitations of an allowable generic
claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722